Citation Nr: 1542770	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service in the Philippine Guerilla Service from February 1945 to February 1946, and in the Navy from May 1946 to April 1966.  He died in February 2013 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's cause of death is listed as cardio-respiratory arrest, with antecedent causes of acute pulmonary edema and cardiac dysrhythmia.  Upon his death, the Veteran was not service connected for any conditions.

The appellant claims that the Veteran's causes of death are related to herbicide exposure during the Veteran's period of service during the Vietnam War.  In May 2013, the AOJ submitted a Personnel Information Exchange System (PIES) request to obtain information regarding the Veteran's service during that period, and received a response that PIES was unable to determine whether the Veteran served in the Republic of Vietnam, but was able to confirm that the Veteran served aboard the U.S.S. Gen. W.A. Mann and the U.S.S. Enterprise, both of which were in the official waters of the Republic of Vietnam.  A remand is required so that the RO may attempt to obtain the Veteran's service personnel records and conduct additional development with regard to herbicide exposure.

Additionally, if herbicide exposure is confirmed, a VA medical opinion is necessary to determine whether the conditions with which the Veteran was diagnosed, including ischemic heart disease and diabetes, contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  38 C.F.R. § 3.312(c) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a copy of the Veteran's complete service personnel records, including all records of his assignments, whether permanent or temporary duty, travel orders, pay stubs reflecting special pay status, travel vouchers, flight logs, and all temporary duty orders.  Additionally, obtain copies of the ship logs of each of the ships on which the Veteran served.  If additional service personnel records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 
 
 2. Unless the evidence obtained on remand verifies that the Veteran had service in Vietnam, attempt to verify his reported herbicide exposure outside of Vietnam, following the procedures outlined in VBA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, Para. 10(o).

3. IF AND ONLY IF service in Vietnam or exposure to herbicides outside of Vietnam is verified, the RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's cause of death, so an opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnoses related to herbicide exposure, to include ischemic heart disease and diabetes mellitus, caused or contributed significantly or materially to cause his death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death).

b) As part of the opinion, the examiner must address the appellant's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the appellant must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




